Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status:
Claims 10 – 20 are previously canceled.
Claims 25 – 28 are newly added.
Claims 1 – 9, and 21 – 28 are pending and are examined as following.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 03/12/2015, 05/27/2016, 01/22/2019, and 04/10/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 26 is objected to because of the following informality: the claim should end with a period “.” as punctuation mark. Appropriate correction is required.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over KAUFMAN (US 2010/0314375 A1, previously cited), in view of KIKUCHI ET AL (US 5,250,786, previously cited).
	Regarding claim 1, Kaufman discloses
	a welding system [welding system 10, fig. 1], comprising:
a welder [welder 12, fig. 1] configured to supply a secondary power [cable 78, fig. 2, is on side of power conversion circuitry 54, that is opposite of (secondary side) electrical power 56, fig. 2] output [power conversion circuitry 54, fig. 2, output therefrom] and comprising a welder control circuit [control circuitry 52, fig. 2]; and
an energy storage caddy [wire feeder 30, figs. 1 and fig. 2, has battery 74, fig. 2 (energy storage)] physically separate from the welder by a non-zero distance [wire feeder 30, is physically separate from welder 12], coupled to a secondary side [cable 78, fig. 2, is on side of power conversion circuitry 54, that is opposite of (secondary side) electrical power 56, fig. 2] of the welder by a cable [cables 42, connect wire feeder 30, and welder 12, fig. 1], and configured to receive the secondary power output [cable 78, is on side of power conversion circuitry 54, that is opposite of (secondary side) electrical power 56] from the welder by the cable [cables 42, connect wire feeder 30, and welder 12], wherein the energy storage caddy [wire feeder 30, figs. 1 and fig. 2] comprises:
		an energy storage device [battery 74, fig. 2] configured to provide a supplemental power output [exchange of power 80, fig. 2; and para. 0015, line 13, Detailed Description, cited: "hybrid wire feeder is adapted to selectively (supplemental) draw power from the battery"] for a welding operation1 [wire feed 70, and 72, fig. 2; providing power to power wire feeder 30 is considered as an operation necessary for welding, as feeding wire to a welding torch is a necessary welding operation];
[control circuitry 62, fig. 2] configured to control [para. 0020, line 1, Detailed Description, cited: "control circuitry operates to control welding power output"] operation of the welder control circuit [welder 12, and para. 0023, line 3, Detailed Description, cited: "under the control of control circuitry"] based on at least one operating parameter [para. 0022, line 11, Detailed Description, cited: "control circuitry is coupled that allows selection of one or more welding parameters"] of the welding system [welding system 10]; and
power electronics [power conversion circuitry 54, fig. 2] configured to:
combine the secondary power output [combined at cable 78, fig. 2, which is on side of power conversion circuitry 54, that is opposite of (secondary side) electrical power 56; feeds power to wire feeder 30, to combine power, fig. 2] and the supplemental power output [exchange of power 80] .
	However, Kaufman does not explicitly disclose
	an energy storage control circuit configured to synchronize operation based on at least one operating parameter of the welding system;
combine the secondary power output and the supplemental power output to produce a total power output; and
	output the total power output to a welding torch to perform the arc welding operation.
	Kikuchi discloses an arc welding apparatus [battery-driven welder 10 and engine-driven welder 20, fig. 1]; Kikuchi teaches among other limitations
2 [controller 105, fig. 4 controls output current at output terminal 203-1 and output terminal 203-2 based on current requirement for welding];
combine the secondary power output and the supplemental power output to produce a total power output [changeover switch 30 at contact 30a connects battery-driven welder 10 and engine-driven welder 20 in parallel to output to output terminal 203-1 and output terminal 203-2, fig. 2; controlled by controller 105, fig. 4]; and
	output the total power output to a welding torch to perform the arc welding operation ["Assume that the welding d-c output of the engine-driven welder 20 and the battery-driven welder 10 are 140 amperes each, for example, a welding d-c output of 280 amperes can be obtained from the output terminals 203-1 and 203-2 by changing the changeover switch 30 to the side of the contact 30a", col. 5, line 56, Detailed Description].
It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the physically separate battery and control circuitry, of the welder of Kaufman, to enable selective provision of battery power to arc welding output terminals, as taught by Kikuchi, for the purpose of increasing the welding situations able to be addressed by a welder, because one of ordinary skill would be motivated to enable extra welding power from a battery for when high-current is required for a particular welding operation [Kikuchi, col. 4, line 59, Detailed Description: "The high-power mode is obtained when the contacts of the changeover switch 30 are thrown to the state shown in FIG. 1, in which the battery-driven welder 10 and the engine-driven welder 20 are connected in parallel to enable high-current welding operation"].

Regarding claim 9, Kaufman, and Kikuchi discloses substantially all the features as set forth above, such as
the welding system, the energy storage caddy, the energy storage device, and the secondary power output.
Kaufman further discloses
a charger configured to charge the energy storage device with the secondary power output [charger 76, fig. 2].

Regarding claim 22, Kaufman, and Kikuchi discloses substantially all the features as set forth above, such as
the welding system.
Kaufman further discloses
	the welding operation comprises one or more of a shield metal arc welding, a gas metal arc welding, a stick welding, a metal inert gas welding, a tungsten inert gas welding, or a plasma welding operation [gas metal arc welding (GMAW), para. 0015, Detailed Description].

Claims 2, 4 – 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over KAUFMAN (US 2010/0314375 A1, previously cited), in view of KIKUCHI ET AL (US 5,250,786, previously cited), as applied to claims 1, 9, and 22 above, in view of MECKLER (US 2014/0131329 A1, previously cited).
	Regarding claim 2, Kaufman, and Kikuchi discloses substantially all the features as set forth above, such as
the welding system, and the at least one operating parameter.
	However, Kaufman does not explicitly disclose
a user input selection, a measured operating parameter of the welding system, or both.
	Meckler discloses a welding system [hybrid powered arc welding system 10, fig. 1]; Meckler teaches among other limitations
	the at least one operating parameter [field controller 50 can monitor the signals during ... operation, fig. 2, and Para. 0031, Detailed Description], comprises a user input selection [user selection through an input on the welder 16, fig. 1, and Para. 0034, Detailed Description], a measured operating parameter of the welding system [field controller 50 can monitor the signals during ... operation, fig. 2, and Para. 0031, Detailed Description], or both [selection can be made automatically by the field controller 50 or according to a user selection through an input Para. 0034, Detailed Description].
	It would have been obvious to one of ordinary skill in the art before the effective filing date, to associate the parameter, of Kaufman, with user input, or a measured operating parameter, as taught by Meckler, in order to use battery power optimally to power welding operations. One of ordinary skill would be motivated to monitor signals to [Meckler, para. 0033, Detailed Description, cited: "field controller 50 can control the field current If and battery recharging based on a desired duty cycle for the battery and/or a desired battery life"].

	Regarding claim 4, Kaufman, and Kikuchi discloses substantially all the features as set forth above, such as
the welding system.
	However, Kaufman does not explicitly disclose
the measured operating parameter of the welding system comprises a measured voltage or current of the secondary power output, a measured voltage or current of the supplemental power output, a measured voltage or current of the total power output, a measured charge of the energy storage device, or any combination thereof.
	Meckler teaches among other limitations
	the measured operating parameter [field controller 50 receives various input signals fig. 4, and Paragraph [0044] Detailed Description] of the welding system (welding system 10, fig. 1) comprises a measured voltage or current of the secondary power output [field current If, fig. 2, and Paragraph [0044], Detailed Description] a measured voltage or current of the supplemental power output [battery voltage, battery current Paragraph [0044], Detailed Description], a measured voltage or current of the total power output (DC bus voltage Paragraph [0044], Detailed Description), a measured charge of the energy storage device [monitor the voltage across each individual battery Paragraph [0043], Detailed Description], or any combination thereof [field controller 50 receives various input signals fig. 4, and Paragraph [0044] Detailed Description].
It would have been obvious to one of ordinary skill in the art before the effective filing date, to associate the parameter, of Kaufman, with voltage or current of field current or battery, as taught by Meckler, in order to balance battery charging with other power requirements. One of ordinary skill would be motivated to monitor voltage or current to determine the appropriate treatment of a battery [Meckler, para. 0045, Detailed Description, cited: "field controller selects a field current level corresponding to a battery recharging rate ... the field controller can select between a first field current level corresponding to a first recharging rate of the battery and a second field current level corresponding to a second recharging rate of the battery"].

Regarding claim 5, Kaufman, and Kikuchi discloses substantially all the features as set forth above, such as
the welding system, and the energy storage caddy.
	However, Kaufman does not explicitly disclose
at least one sensor configured to measure the at least one operating parameter of the welding system.
	Meckler teaches among other limitations
	at least one sensor (voltage sensor 54, fig. 2) configured to measure the at least one operating parameter [voltage sensor 54 and current sensor respectively output signals to the field controller 50, fig. 2] of the welding system (welding system 10, fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the wire feeder, of Kaufman, with the sensor, as taught by Meckler, in order to provide operating condition feedback to control circuitry. One of ordinary skill would [Meckler, para. 0010, Summary, cited: "field controller is configured to receive the signal from the sensor and to control a level of current flow through the field winding during the battery recharging based on the signal from the sensor"].

Regarding claim 8, Kaufman, and Kikuchi discloses substantially all the features as set forth above, such as
the welding system [Kaufman, welding system 10, fig. 1], the control circuitry [Kaufman, control circuitry 62, fig. 2], and the at least one operating parameter [Kaufman, para. 0022, line 11, Detailed Description, cited: "control circuitry is coupled that allows selection of one or more welding parameters"].
	However, Kaufman does not explicitly disclose
a user interface configured to enable user input selection.
	Meckler teaches among other limitations
	a user interface [user selection through an input on the welder 16, fig. 1, and Paragraph [0034], Detailed Description] configured to enable user input selection of the at least one operating parameter [user selection through an input on the welder 16, fig. 1, and user can select among the several different recharging rates corresponding to respective different field current If level Paragraph [0034], Detailed Description].
	It would have been obvious to one of ordinary skill in the art before the effective filing date, to add to the wire feeder, of Kaufman, the user interface for input selection, as taught by Meckler, in order to conveniently select how the battery is to be treated during welding. One of ordinary skill would be motivated to have a user interface to instruct the [Meckler, para. 0034, Detailed Description, cited: "user can select among the several different recharging rates corresponding to respective different field current If levels through the input on the welder"].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over KAUFMAN (US 2010/0314375 A1, previously cited), in view of KIKUCHI ET AL (US 5,250,786, previously cited), and in view of MECKLER (US 2014/0131329 A1, previously cited), as applied to claims 1 – 2, 4 – 5, 8 – 9, and 22 above, in view of BINGEL ET AL (US 2010/0027180 A1, previously cited).
	Regarding claim 3, Kaufman, Kikuchi, and Meckler discloses substantially all the features as set forth above, such as
the welding system, and a user input selection.
	However, Kaufman does not explicitly disclose
a desired value of the total power output, a size of a breaker of the welder, a type of welding operation, or any combination thereof.
	Meckler teaches among other limitations
	a desired value of the total power output [control the resulting DC bus 37 voltage, fig. 2], a type of welding operation [provide a DC voltage level suitable for arc welding Paragraph [0022], and other welding processes such as gas metal arc welding Paragraph [0020], Detailed Description], or any combination thereof [field controller 50 can be configured to select among several different field current levels, fig. 2, and Paragraph [0034], Detailed Description].
	Bingel discloses an electronic circuit breaker [Paragraph [0005], Background] configured for a power-supply unit and electronic devices [Paragraph [0013], Detailed Description], with controller [Paragraph [0016], Detailed Description]; Bingel teaches among other limitations
	a size [different requirements may change [user selects the size to which to change] the value/size of ... electronic circuit breaker 130] of a breaker of the welder [electronic circuit breaker 130, fig. 1, and load may be any electronic system and/or device that uses electric voltage or current to operate Paragraph [0013], Detailed Description].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to add to the welding system of Kaufman, the user selection including control of a DC bus voltage, and control of a DC bus voltage for various types of welding processes, as taught by Meckler, in order to utilize the welding system for various types of welding. One of ordinary skill would be motivated to specify DC bus voltage for various welding processes being performed, to correspondingly control the battery [Meckler, para. 0022, Detailed Description, cited: "battery bank comprising a plurality of batteries connected so as to provide a DC voltage suitable for arc welding ... thus, the engine-generator and the battery can simultaneously supply the necessary electrical energy to the welder to produce the arc 20"]. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to add to the user input selection of Meckler, the user input selection comprises the size of a breaker of the welder, as taught by Bingel, in order for the user input to be enabled with breaker size selection based on the requirements of the welding operation, such that the power made available to the operation being supported is sized appropriately [Bingel, predetermined amount of current is dependent upon the type and characteristics of load, para. 0016, Detailed Description].

Claims 6 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over KAUFMAN (US 2010/0314375 A1, previously cited), in view of KIKUCHI ET AL (US 5,250,786, previously cited), as applied to claims 1 – 5, 8 – 9, and 22 above, in view of ALBRECHT (US 2011/0114608 A1, previously cited, hereafter Albrecht-608).
Regarding claim 6, Kaufman, and Kikuchi discloses substantially all the features as set forth above, such as
the welding system, the power electronics, the at least one operating parameter, the supplemental power output, and the secondary power output.
	Kaufman further discloses
	combining the supplemental power output [exchange of power 80, fig. 2; and para. 0015, line 13, Detailed Description, cited: "hybrid wire feeder is adapted to selectively (supplemental) draw power from the battery"] with the secondary power output [combined at cable 78, fig. 2, which is on side of power conversion circuitry 54, that is opposite of (secondary side) electrical power 56, fig. 2; power conversion circuitry 54, fig. 2, output therefrom].
However, Kaufman does not explicitly disclose
condition the supplemental power output based on the at least one operating parameter before combining.
	Albrecht-608 discloses a welding system [welding system 10, fig. 1] with an energy storage caddy [energy storage caddy 20, fig. 2]; Albrecht-608 teaches among other limitations
	condition the supplemental power output [para. 0024, Detailed Description, cited: "shutting down the battery output"] based on the at least one operating parameter [para. 0024, Detailed Description, cited: "if battery shutdown is imminent"] before combining [combined as auxiliary power output 40, fig. 2].
	It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the conversion circuitry, of Kaufman, with the ability to condition power based on operating parameters, as taught by Albrecht-608, in order to adjust power drawn from a battery based on a parameter. One of ordinary skill would be motivated to use a parameter to determine appropriate handling of the battery during welding [Albrecht, para. 0024, Detailed Description, cited: "if primary power for recharging is not available and the battery charge level is depleted below a desired threshold, the controller may alert the operator to the error and shut down battery output to substantially reduce or prevent the likelihood of damage to the battery and/or the welder"].

	Regarding claim 7, Kaufman, and Kikuchi discloses substantially all the features as set forth above, such as
the welding system, and the power electronics.
	However, Kaufman does not explicitly disclose
wherein the power electronics comprises a buck converter, a boost converter, a buck/boost converter, or any combination thereof.
	Albrecht-608 teaches among other limitations
	a buck converter [buck converter 38, fig. 2], a boost converter [boost circuit 36, fig. 2, and configured to boost the first voltage, para. 0071, Detailed Description], a buck/boost converter [boost circuit 36 and buck converter 38, fig. 2, and current supplied by boost circuit 36 be supplied directly to the buck converter 38, para. 0051, Detailed Description], or any combination thereof [numerous similar circuits/converters are contemplated, para. 0031, Detailed Description].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the power electronics of Kaufman, with inclusion of a buck converter, and boost converter, as taught by Albrecht-608, in order for the power electronics to control the voltage in various manners. One of ordinary skill would be motivated to have a buck converter, and boost converter, in order to best meet the needs of the welding-type process being supported [Albrecht, para. 0033, Detailed Description, cited: "boost circuit 36 ... voltage from the received power is boosted ... buck converter 38 receives the boosted power and regulates the voltage or current output at torch 16 to deliver an output power specific to the requirements of the selected welding-type process"].

Claims 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over KAUFMAN (US 2010/0314375 A1, previously cited), in view of KIKUCHI ET AL (US 5,250,786, previously cited), as applied to claims 1 – 9, and 22 above, in view of ALBRECHT ET AL (US 2005/0109748 A1, previously cited, hereafter Albrecht-748).
Regarding claim 21, Kaufman, and Kikuchi discloses substantially all the features as set forth above, such as
the welding system, the secondary power output, the supplemental power output, and the welding torch.
Kaufman further discloses
[welding torch 16, fig. 1].
However, Kaufman does not explicitly disclose
configured to create a welding arc between the welding torch and a work piece.
Albrecht-748 teaches among other limitations
configured to create a welding arc [Gas Metal Arc welding type process (GMAW), para. 0030, Detailed Description] between the welding torch [torch 16, fig. 4] and a work piece [workpiece 20, fig. 4].
It would have been obvious to one of ordinary skill in the art before the effective filing date, to associate the combined power output, of Kaufman, with creation of a welding arc, as taught by Albrecht-748, for the purpose of increasing flexibility of the power supply system of a welding system, because one of ordinary skill would be motivated to enable combining of battery power with other power to sustain an arc welding process [Albrecht, para. 0040, Detailed Description, cited: "the power from charger 50 is utilized to supplement the power supplied by batteries 40-48 for the welding-type process. Furthermore, in accordance with one embodiment, residual power input from charger 50, may be used to charge energy storage device 26 during the selected welding-type process. As such, the power required from energy storage device 26 to sustain the selected welding-type process is reduced and duration of the selected welding-type process is extended"].

Regarding claim 23, Kaufman, and Kikuchi discloses substantially all the features as set forth above, such as
the welding system, and the energy storage device.
Kaufman further discloses
[charger 76, fig. 2].
However, Kaufman does not explicitly disclose
via power supplied from an external source.
Albrecht-748 teaches among other limitations
via power supplied from an external source [external power source 52, supplying charger 50, fig. 4].
It would have been obvious to one of ordinary skill in the art before the effective filing date, to associate the charger, of Kaufman, with an external power source, as taught by Albrecht, for the purpose of increasing efficiency of the power supply system of a welding system, because one of ordinary skill would be motivated to enable a power arrangement which enables efficient recharging of a battery during welding system operation [Albrecht, para. 0040, Detailed Description, cited: "the power from charger 50 is utilized to supplement the power supplied by batteries 40-48 for the welding-type process. Furthermore, in accordance with one embodiment, residual power input from charger 50, may be used to charge energy storage device 26 during the selected welding-type process. As such, the power required from energy storage device 26 to sustain the selected welding-type process is reduced and duration of the selected welding-type process is extended"].

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over KAUFMAN (US 2010/0314375 A1, previously cited), in view of KIKUCHI ET AL (US 5,250,786, previously cited), as applied to claims 1 – 9, and 21 – 23 above, in view of HUTCHISON (US 2008/0314885 A1, previously cited).
Regarding claim 24, Kaufman, and Kikuchi discloses substantially all the features as set forth above, such as
the welding system, power electronics, the secondary power output, the supplemental power output, the total power output, and the energy storage caddy.
Kaufman further discloses
	power electronics [power conversion circuitry 54, fig. 2].
However, Kaufman does not explicitly disclose
power output that is greater than the secondary power output of the welding system without the secondary power output.
	Hutchison discloses a welding system (welding-type system 10, fig. 2) with a secondary power source (battery 42, fig. 2); Hutchison teaches among other limitations
	power output that is greater than the secondary power output of the welding system without the secondary power output [welding torch 38, engine and generator 34, and battery 42, fig. 2; "power supplied by the generator is conditioned through a plurality of components, generally designated 45, to provide a welding-type power to the welding torch 38", para. 0021, Detailed Description; "current flows from the battery 42, through the diode 58, and to the welding torch 38 to supplement the welding-type power delivered from the engine and generator 34", para. 0026, Detailed Description; battery current added to welding-type power delivered from engine and generator 34 results in total that is greater than welding-type power from engine and generator 34 alone].
	It would have been obvious to one of ordinary skill in the art before the effective filing date, to associate the recipient structure in a welding system, of combined secondary electrical power and exchange of power, of Kaufman, with a welding torch, as taught by [Hutchison, para. 0026, Detailed Description, cited: "the ability of the battery 42 to provide almost instantaneous and very high current to the welding torch 38 to supplement the power delivered by the engine and generator 34 during a short condition enables the use of relatively large gauge electrodes 56 that would otherwise require current draws unobtainable or, at least rapidly unobtainable, by the engine and generator 34 to cleanly break the short"].

Claims 25 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over KAUFMAN (US 2010/0314375 A1, previously cited), in view of BEESON (US 2010/0314181 A1, newly cited).
	Regarding claim 25, Kaufman discloses
	a welding system [welding system 10, fig. 1], comprising:
	a welder [welder 12, fig. 1] comprising a welder control circuit [control circuitry 52, fig. 2] and configured to supply a power output [cable 78, fig. 2, is on side of power conversion circuitry 54, that is opposite of (secondary side) electrical power 56, fig. 2]; and
	an energy storage caddy [wire feeder 30, figs. 1 and 2, has battery 74, fig. 2, which is energy storage] physically separate from the welder by a non-zero distance [wire feeder 30, is physically separate from welder 12, fig. 1], coupled to a secondary side of the welder [cable 78, fig. 2, is on side of power conversion circuitry 54, that is opposite of (secondary side) electrical power 56, fig. 2] by a cable [cables 42, connect wire feeder 30, and welder 12, fig. 1], and configured to receive the power output [cable 78, is on side of power conversion circuitry 54, that is opposite of (secondary side) electrical power 56] from the welder by the cable [cables 42, connect wire feeder 30, and welder 12], wherein the energy storage caddy [wire feeder 30, fig. 1 and fig. 2] comprises:
		an energy storage caddy control circuit [control circuitry 62, fig. 2] configured to:
			receive an input [control circuitry 62 receives input from control circuitry 52 through interface circuitry 58, and interface circuitry 60, fig. 2] to adjust an operation parameter of the welding system ["to allow for such information as wire feed speeds, processes, selected currents, voltages or power levels, and so forth to be set on either the power supply 12, the wire feeder 30, or both", para. 0021, Detailed Description; “battery 74 may be accessed to power welding events”, para. 0024, Detailed Description; “the battery may be used to power the welding arc in an initial period before the welding power supply resumes control or for limited duty cycle welding“, para. 0027, Detailed Description].
	However, Kaufman does not explicitly disclose
	send control signals to the welder control circuit to coordinate output of the operation parameter of the welding system based at least on the input; and
	control the welder control circuit and the energy storage caddy control circuit to adjust the operation parameter.
Beeson discloses an arc welding system [drivetrain 24, fig. 4]; Beeson teaches among other limitations
	send control signals to the welder control circuit [power converter 46, energy storage device, 26, and welding converter circuitry 42, cooperating together and cooperating with controller 30, fig. 4; "the controller 30 may receive one or more feedback signals indicating whether the energy storage device 26 is charging or discharging and may direct the function of the converter 46 accordingly", para. 0024, Detailed Description] to coordinate output of the operation parameter of the welding system based at least on the input ["the controller 30 may receive one or more feedback signals indicating whether the energy storage device 26 is charging or discharging and may direct the function of the converter 46 accordingly", para. 0024, Detailed Description; "the energy storage device 26 and the engine 32 are configured to cooperate to power ... the welding converter circuitry 42 is configured to draw power from the DC bus output in the electronics 28 and convert the power to an output suitable for use by a welder", para. 0022, Detailed Description]; and
	control the welder control circuit and the energy storage caddy control circuit to adjust the operation parameter ["the controller 30 may receive one or more feedback signals indicating whether the energy storage device 26 is charging or discharging and may direct the function of the converter 46 accordingly", para. 0024, Detailed Description; "the energy storage device 26 and the engine 32 are configured to cooperate to power ... the welding converter circuitry 42 is configured to draw power from the DC bus output in the electronics 28 and convert the power to an output suitable for use by a welder", para. 0022, Detailed Description].
It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the physically separate battery and control circuitry, of the welder of Kaufman, to cooperate with welder control circuitry which controls drawing power from either/both an engine and an energy storage device, as taught by Besson, for the purpose of utilizing two power sources in a coordinated manner, for the advantage of optimizing the power arranged to support a welding operation [Besson, para. 0024, Detailed Description: "The controller 30 may also direct the operation of the electronics 28 to ensure that the DC bus output utilized by the welding converter circuitry 42 is appropriately output at a level suitable for a welding operation"].

	Regarding claim 26, Kaufman, and Beeson discloses substantially all the features as set forth above, such as
	the welding system, the energy storage caddy, and the power output.
	However, Kaufman does not explicitly disclose
	an energy storage device configured to provide a supplemental power output to combine with the power output for an arc welding operation.
	Beeson teaches among other limitations
	an energy storage device configured to provide a supplemental power output to combine with the power output for an arc welding operation ["the controller 30 may receive one or more feedback signals indicating whether the energy storage device 26, fig. 4; "the energy storage device 26 and the engine 32 are configured to cooperate to power ... the welding converter circuitry 42 is configured to draw power from the DC bus output in the electronics 28 and convert the power to an output suitable for use by a welder", para. 0022, Detailed Description].
It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the physically separate battery and control circuitry, of the welder of Kaufman, to cooperate with welder control circuitry which controls drawing power from either/both an engine and an energy storage device, as taught by Besson, for the purpose of utilizing two power sources in a coordinated manner, for the advantage of optimizing the power arranged to support a welding operation [Besson, para. 0024, Detailed Description: "The controller 30 may also direct the operation of the electronics 28 to ensure that the DC bus output utilized by the welding converter circuitry 42 is appropriately output at a level suitable for a welding operation"].

	Regarding claim 27, Kaufman, and Beeson discloses substantially all the features as set forth above, such as
	the welding system, the energy storage caddy, the power output, the supplemental power output, and the arc welding operation.
	However, Kaufman does not explicitly disclose
	power electronics configured to:
	combine the power output and the supplemental power output to produce a total power output; and
	output the total power output to a welding torch to perform the arc welding operation.
Beeson teaches among other limitations
	power electronics [power converter 46, welding converter circuitry 42, and controller 30, fig. 4] configured to:
	combine the power output and the supplemental power output to produce a total power output [power from engine 32, and generator 36 is combined into one with power from energy storage device 26, fig. 4]; and
	output the total power output to a welding torch to perform the arc welding operation [combined power is output to welder, fig. 4].
It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the physically separate battery and control circuitry, of the welder of Kaufman, to cooperate with welder control circuitry which controls drawing power from either/both an engine and an energy storage device and combines power for a welder, as taught by Besson, for the purpose of utilizing two power sources in a coordinated manner, for the advantage of optimizing the power arranged to support a welding operation [Besson, para. 0024, Detailed Description: "The controller 30 may also direct the operation of the electronics 28 to ensure that the DC bus output utilized by the welding converter circuitry 42 is appropriately output at a level suitable for a welding operation"].

Regarding claim 28, Kaufman, and Beeson discloses substantially all the features as set forth above, such as
	the welding system, the energy storage caddy control circuit, and the input.
Kaufman further discloses
	a user interface configured to receive the input from an operator [control panel 32, fig. 2].

Response to Amendment
The Claims filed on 01/21/2021 is acknowledged.

Response to Argument
The Remarks/Arguments filed on 01/21/2021 is acknowledged.

A.	With respect to the rejection of claims 1, 9, and 22 under 35 USC 103 of Kaufman, and Kikuchi, The Applicant argues, filed on 01/21/2021, page 8 line 9 and thereafter: “It is respectfully submitted that Kaufman in view of Kikuchi fails to disclose or suggest the welding system of claim 1. In particular, Kaufman in view of Kikuchi fails to disclose or suggest “an energy storage caddy control circuit configured to synchronize operation of the welder control circuit and the energy storage caddy control circuit based on at least one operating parameter of the welding system,” as recited in claim 1. By contrast to the arguments presented in the Office Action, Kaufman simply identifies control circuitry 52 as the welder control circuitry “to control generation of welding power output that is applied to the welding wire.” Kaufman, para. 20. Although the Office Action quotes this passage on page 4, the Office Action fails to acknowledge the difference of operation and control of the wire feeder control circuit 62 from the welder control circuit 52 described in Kaufman. See also Kaufman, para. 22 (“The wire feeder 12 also includes control circuitry 62”). Rather, as is best understood, the Office Action alleges that the wire feeder control circuitry 62 is described as controlling the welder. See Office Action, p. 5, “operation of the welder [welder 12, and para. 0023, line 3, Detailed Description, cited: ‘under the control of control circuitry’].” However, the full passage from Kaufman cited in the Office Action states, “The wire feeder 30 also includes components for feeding wire to the welding torch 16 and thereby to the welding application, under the control of control circuitry 62.” The items controlled by the wire feeder control circuit’s 62 are described as the “components for feeding wire” and not the “operation of the welder” of claim 1. In fact, the only description in Kaufman regarding control of the welding output is from the control circuitry 52 of welder 12: The control circuitry 52 operates to control generation of welding power output that is applied to the welding wire for carrying out the desired welding operation. The control circuitry 52 is coupled to power conversion circuitry 54. This power conversion circuitry 54 is adapted to create the output power that will ultimately be applied to the welding wire at the torch 16. Kaufman, para. 20. By contrast, the description of control circuitry 62 in Kaufman is limited to control of the wire feeder 30 and gas control valving 22: “The control circuitry 62 allows for wire feed speeds to be controlled in accordance with operator selections, and permits these settings to be fed back to the power supply 12 via the interface circuitry 60.” Kaufman, para. 22. See also, “The control circuitry 62 is also coupled to gas control valving 64, which regulates the flow of shielding gas to the torch 16.” Kaufman, para. 23. “The wire feeder 30 also includes components for feeding wire to the welding torch 16 and thereby to the welding application, under the control of control circuitry 62.” Thus, the teachings of Kaufman stand in direct contrast to claim 1, which recites in part, “an energy storage caddy ... [comprising] an energy storage caddy control circuit configured to control and synchronize operation of the welder control circuit and the energy storage caddy control circuit based on at least one operating parameter of the welding system.” Furthermore, the addition of Kikuchi fails to make up for the deficiencies of Kaufman with respect to claim 1. In particular, the Office Action cites Kikuchi, arguing that Kikuchi describes a “controller 105, fig. 4 controls output current at output terminal 203-1 and output terminal 203-2 based on current requirement for welding.” However, it is respectfully submitted that there is no evidence in Kikuchi that controller 105 controls “output current at output terminal 203-1 ... 203-2” as asserted in the Office Action. Assuming, arguendo, that controller 105 does control a terminal 203-1 or terminal 203-2, which the Applicant does not concede, nothing in Kikuchi discloses or suggest that such control comes from controller 105 to control a controller of the engine driven welder 20. Additionally, power is output to terminals 203-1/2 from the engine driven welder 20 without input or control from controller 105. Any connection via changeover switch 30 is effected directly by the battery driven welder 10, and not routed through or requiring control from the engine driven welder 20. See, e.g., Kikuchi, col. 5, lines 40-55, FIGS. 1, 2 and 4. Thus, there is no teaching, disclosure, or suggestion in Kikuchi that the controller 105 of the battery driven welder 10 would be capable, much less configured to “control and synchronize operation of the welder control circuit and the energy storage caddy control circuit based on at least one operating parameter of the welding system” as recited in claim 1. Accordingly, Kaufman in view Kikuchi fails to disclose or suggest the system of claim 1. Moreover, the addition of Meckler, Bingel, Albrecht ‘608, and/or Albrecht ‘748 fails to make up for the deficiencies of Kaufman in view of Kikuchi with respect to claim 1. In view of the foregoing, Kaufman in view of Kikuchi, Meckler, Bingel, Albrecht ‘608, and/or Albrecht ‘748, taken individually or in combination, fail to render claim 1 obvious to one of ordinary skill in the art. Therefore, claim 1 and all claims depending thereon are patentable over the cited references. Withdrawal of this rejection is respectfully requested.”
Examiner's response: Applicant's arguments, see above, with respect to the rejection of claims 1, 9, and 22 under 35 USC 103 of Kaufman, and Kikuchi have been fully considered but they are not persuasive. The rejection of claims 1, 9, and 22 under 35 USC 103 of Kaufman, and Kikuchi is respectfully maintained, because claim 1 is not amended, filed on 01/21/2021, pertaining to limitations related to the structures/features/components analyzed in the Office action, filed on 08/21/2020. Further elaboration/clarification of the analysis showing that Kaufman, and Kikuchi disclose/suggest all the limitations in claim 1 is presented in this Office Action, see analysis above.
In response to Applicant’s arguments that Kaufman does not disclose/suggest an energy storage device configured to provide a supplemental power output for a welding operation, as recited in claim 1, Applicant’s arguments are not persuasive, because it is respectfully argued that, in an elaboration, the power output from battery 74 utilized to power wire feeder 30, is considered as an operation necessary for welding, as feeding wire to a welding torch is a necessary “welding operation”, as required in the claim: “battery 74 may be accessed to power welding events”, Kaufman, para. 0024, Detailed Description. To further elaborate, the power output from battery 74 is utilized to provide power to a welding arc, also considered as a welding operation: “the battery may be used to power the welding arc in an initial period before the welding power supply resumes control or for limited duty cycle welding“, Kaufman, para. 0027, Detailed Description, see analysis above.
	In response to Applicant’s arguments that Kikuchi does not disclose/suggest control and synchronize operation of the welder control circuit and the energy storage caddy 

B.	With respect to newly added claims 25 – 28, The Applicant argues, filed on 01/21/2021, page 11 line 6: “New claims 25-28 have been added. Support for claims 25-28 can be found in at least paragraphs 19-32, and FIGS. 2 and 3 of the subject application. No new matter has been added. It is respectfully submitted that none of the cited references, including Kaufman, Kikuchi, Meckler, Bingel, Albrecht ‘608, and/or Albrecht ‘748, taken individually or in combination, disclose or suggest the subject matter of new claims 25-28. Therefore, consideration and allowance of claims 25-28 are respectfully requested.”
Examiner’s response: Applicant’s arguments, see above, with respect to newly added claims 25 – 28 have been fully considered. Upon further consideration, a new rejection of claims 25 – 28 is made under 35 USC 103 of previously cited Kaufman, and newly cited Beeson, see analysis above. It is respectfully argued that Kaufman, and Beeson disclose/suggest all the limitations in claims 25 – 28, see analysis above.

Conclusion

ALBRECHT ET AL (US 2011/0114607 A1) discloses a welding power supply energy storage device.
MATTHEWS ET AL (US 2006/0037953 A1) discloses a hybrid powered welder with a battery energy storage device.
ALBRECHT (US 2005/0263514 A1) discloses an energy storage device for a welding-type power source.
STAVA (US 6,570,131 B1) discloses an arc welder with a secondary power supply.
DA PONTE ET AL (US 6,175,217 B1) discloses a hybrid generator.

Applicant’s amendment did not amend claim 1 pertaining to limitations related to the structures/features/components analyzed in the Office action, filed on 08/21/2020. Further elaborations/clarifications of the analysis showing that previously cited references disclose/suggest all the limitation in the claim are presented in this Office Action.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASAHIKO MURANAMI whose telephone number is (571)272-9293.  The examiner can normally be reached on Monday - Friday 10:30 - 20:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MASAHIKO MURANAMI/
Examiner, Art Unit 3761
03/29/2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 To elaborate, the power output from battery 74 utilized to power wire feeder 30, is considered as an operation necessary for welding, as feeding wire to a welding torch is a necessary “welding operation”, as required in the claim: “battery 74 may be accessed to power welding events”, Kaufman, para. 0024, Detailed Description. To further elaborate, the power output from battery 74 is utilized to provide power to a welding arc, also considered as a welding operation: “the battery may be used to power the welding arc in an initial period before the welding power supply resumes control or for limited duty cycle welding“, Kaufman, para. 0027, Detailed Description.
        2 To elaborate, as shown in Kikuchi battery driven welder and engine driven welder fig. 1, and Kikuchi block diagram, fig. 4, current for performing welding at weld zone 6 is an operating parameter of a battery driven welder; controller 105 controls combining current i1 and current i2, which is synchronizing current i1 and current i2, fig. 4; and controller 105 synchronizes operation of current i2 originating from battery 11, fig. 4 (of battery-driven welder 10, fig. 1) with engine-driven welder 20, fig. 1.